Exhibit 10.8

AMENDED AND RESTATED

PROMISSORY NOTE

 

$10,691,261.71   

Oklahoma City, Oklahoma

July 22, 2013

FOR VALUE RECEIVED, the undersigned, SDC HOLDINGS, LLC, an Oklahoma limited
liability company (“SDC”) and APOTHECARYRx, LLC, an Oklahoma limited liability
company (“ARx” with SDC, the “Borrowers” and each a “Borrower”), jointly and
severally promise to pay to the order of ARVEST BANK, an Arkansas banking
corporation (the payee, its successors and assigns are hereinafter called the
“Lender”), at 3900 North Lincoln Blvd, Oklahoma City, Oklahoma 73105 or at such
other place as may be designated in writing by the Lender, the principal sum of
TEN MILLION SIX HUNDRED NINETY ONE THOUSAND TWO HUNDRED SIXTY ONE AND 71/100
DOLLARS ($10,691,261.71), or so much thereof as is disbursed, together with
interest thereon at the rates hereinafter stated:

Prior to Default, the unpaid principal balance of this Note will bear interest
from the date of advance at the per annum rate equal to the greater of (a) the
then applicable WSJ Prime Rate, as adjusted as provided herein; or (b) six
percent (6%) per annum. Interest will be computed on a per diem charge based on
a three hundred sixty (360) day year. The entire unpaid principal balance of
this Note plus all accrued and unpaid interest thereon will be due and payable
on December 31, 2013 (the “Note Maturity Date”).

The WSJ Prime Rate is defined as the rate per annum reported as the Prime rate
in the “Money Rates” section of The Wall Street Journal or a substitute source
reasonably determined by Lender in the event such source is no longer available.
The WSJ Prime Rate will be adjusted, without notice, on an annual basis to the
WSJ Prime Rate then in effect as of each anniversary date of this Note, or the
first business day following such date if the anniversary date occurs on a
weekend or holiday that there is no such rate determined or published.

Provided that no event of Default has occurred or is continuing under any of the
Loan Documents, this Note will be repaid in monthly payments of interest only on
the first business day of each month until the balloon payment on the Note
Maturity Date.

Unless otherwise defined herein, all terms defined or referenced in that certain
Loan Agreement of even date herewith (the “Loan Agreement”), among the
Borrowers, Guarantors and the Lender, will have the same meanings herein as
therein.

 

A&R PROMISSORY NOTE

SDC HOLDINGS, LLC

     



--------------------------------------------------------------------------------

All payments will first be applied to the payment of accrued interest and the
balance will be applied in reduction of the principal balance hereof provided
that no payment will be applied to this Note until received by the Lender in
collected funds. All advances made or to be made under this Note will be made
subject to the terms and conditions stated in the Loan Agreement.

The Borrowers will have the right to prepay this Note in whole or in part at any
time and from time to time without premium or penalty, but with interest accrued
to the date of prepayment.

The Borrowers agree that if, and as often as, this Note is placed in the hands
of an attorney for collection or to defend or enforce any of the Lender’s rights
hereunder or under any instrument securing payment of this Note, the Borrowers
will pay the Lender’s reasonable attorneys’ fees, all court costs and all other
expenses incurred by the Lender in connection therewith.

During the continuance of an event of Default, all amounts due under the Note
will bear interest at the per annum rate equal to the greater of: (a) fifteen
percent (15%); or (b) the WSJ Prime Rate plus five percent (5%), and such
interest which has accrued will be paid at the time of and as a condition
precedent to curing any Default hereunder. During the existence of any such
Default, the Lender may apply any payments received on any amount due hereunder
or under the terms of any instrument now or hereafter evidencing or securing
this indebtedness as the Lender determines from time to time.

This Note is issued by the Borrowers and accepted by the Lender pursuant to a
lending transaction negotiated, consummated and to be performed in Oklahoma
City, Oklahoma County, Oklahoma. Payment of this Note is secured by and subject
to the terms and conditions of the Loan Documents. This Note is to be construed
according to the internal laws of the State of Oklahoma. All actions with
respect to this Note, the Loan Documents or any other instrument securing
payment of this Note may be instituted in the courts of the State of Oklahoma
sitting in Oklahoma County, Oklahoma, or the United States District Court
sitting in Oklahoma City, Oklahoma, as the Lender may elect, and by execution
and delivery of this Note, the Borrowers irrevocably and unconditionally submit
to the jurisdiction (both subject matter and personal) of each such court and
irrevocably and unconditionally waive: (a) any objection a Borrower might now or
hereafter have to the venue in any such court; and (b) any claim that any action
or proceeding brought in any such court has been brought in an inconvenient
forum.

On the occurrence of any event of Default under any of the Loan Documents or any
other instrument securing payment of this Note which is not timely cured as
provided in the Loan Agreement, at the option of the Lender, the entire
indebtedness evidenced by this Note will become immediately due, payable and
collectible then or thereafter as the Lender might elect, regardless of the date
of maturity hereof. Failure by the Lender to exercise such option will not
constitute a waiver of the right to exercise the same in the event of any
subsequent default.

 

A&R PROMISSORY NOTE

SDC HOLDINGS, LLC

   - 2 -   



--------------------------------------------------------------------------------

The makers, endorsers, sureties and all other persons who may become liable for
all or any part of this obligation severally waive presentment for payment,
protest and notice of nonpayment. Said parties consent to any extension of time
(whether one or more) of payment hereof, release of all or any part of the
security for the payment hereof or release of any party liable for the payment
of this obligation. Any such extension or release may be made without notice to
any such party and without discharging such party’s liability hereunder.

This Note is executed, delivered and accepted, not in satisfaction of the
indebtedness thereby evidenced, but for the purpose of amending, restating,
consolidating and entirely replacing (i) that certain Second Amended and
Restated Promissory Note dated June 30, 2010 in the original principal amount of
Thirty Million Dollars ($30,000,000.00) executed by the Borrowers and Graymark
Healthcare, Inc. in favor of the Lender, and (ii) that certain Amended and
Restated Promissory Note dated June 30, 2010 in the original principal amount of
Fifteen Million Dollars ($15,000,000.00) executed by the Borrowers and Graymark
Healthcare, Inc. in favor of the Lender.

[SIGNATURE PAGE TO FOLLOW]

 

A&R PROMISSORY NOTE

SDC HOLDINGS, LLC

   - 3 -   



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrowers have executed this instrument effective the
date first above written.

 

APOTHECARYRx LLC, an Oklahoma limited

liability company

 

BY: GRAYMARK HEALTHCARE, INC., an Oklahoma Corporation, its MANAGER

  By   /s/ Stanton M. Nelson     Stanton M. Nelson, CEO

 

SDC HOLDINGS, LLC, an Oklahoma limited

liability company

 

BY: GRAYMARK HEALTHCARE, INC., an Oklahoma Corporation, its MANAGER

  By   /s/ Stanton M. Nelson     Stanton M. Nelson, CEO

 

(the “Borrowers”)

 

A&R PROMISSORY NOTE

SDC HOLDINGS, LLC

     



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Lender has executed this instrument effective the date
first above written.

 

ARVEST BANK, an Arkansas banking corporation By   /s/ Bradley W. Krieger  
Bradley W. Krieger, Executive Vice President and Regional Manager

 

(the “Lender”)

 

A&R PROMISSORY NOTE

SDC HOLDINGS, LLC

     